ROSENN, Circuit Judge,
concurring.
I agree with Judge Adams’ analysis that Americans United for Separation of Church and State, Inc., (Americans United) has standing under the Establishment Clause to challenge the transfer of surplus government property to a religious organization. I write separately, however, because I believe there is an additional reason which requires that we find standing. Simply stated, I believe that the plaintiffs have standing because they possess the necessary adversity of interest and, as a practical matter, no one is better suited to bring this lawsuit and thus vindicate the freedoms embodied in the Establishment Clause.
The Establishment Clause, and the first amendment of which it is a part, operates to protect the rights of political minorities against abuses by political majorities. See J. Madison, Memorial and Remonstrance against Religious Assessments. Thus, the first amendment, with its protections of fundamental rights, must be enforceable by the judicial branch of government, for it is by its very nature and terms designed to protect against possible abuse by the political branch. See West Virginia State Board of Education v. Barnette, 319 U.S. 624, 638, 63 S.Ct. 1178, 1185, 87 L.Ed. 1628 (1943).
The first amendment is different from some provisions of the Constitution which do not depend primarily upon judicial enforcement for their efficacy and where alleged violations thereof thus do not give rise to a judicially cognizable controversy. See Schlesinger v. Reservists Committee to Stop the War, 418 U.S. 208, 94 S.Ct. 2925, 41 L.Ed.2d 706 (1974); United States v. *267Richardson, 418 U.S. 166, 94 S.Ct. 2940, 41 L.Ed.2d 678 (1974).1
The first amendment, however, is unlike the constitutional provisions at issue in Richardson and Schlesinger. There is no doubt that it is “subject to enforcement by an individual citizen.” See United States v. Richardson, supra, 418 U.S. at 178 n. 11, 94 S.Ct. at 2947 n. 11. Furthermore, because the first amendment is designed to protect against abuses by political majorities, it need not, and indeed must not, depend upon the political process for vindication and protection.
The fundamental nature of first amendment interests and their nonmajoritarian nature is reflected in the liberalized standing rules that have been applied to over-breadth challenges under the Free Speech Clause. Within certain constraints, one whose conduct may be permissibly regulated or proscribed may, nevertheless, assert that the statute is unconstitutionally over-broad with respect to third parties not before the court. See Broadrick v. Oklahoma, 413 U.S. 601, 93 S.Ct. 2908, 37 L.Ed.2d 830 (1973). If standing were not allowed in such cases, important rights of free speech would be rendered unenforceable. The existence of an overbroad statute may deter parties not before the court from engaging in constitutionally protected conduct. That very deterrence or chilling effect might well prevent a judicially cognizable controversy from arising, thus effectively shielding the statute from review. The more effectively a statute deterred protected activity, the more likely it would be to escape judicial review. The Free Speech Clause would thereby be severely weakened.
The scope of the liberalized standing rules in the free speech area is, I suggest, governed in part by the Court’s realization of the need for an available plaintiff. When an individual has himself been charged with a violation of a statute, the Court is willing to allow him to challenge it, even though his conduct is permissibly regulable, because of the Court’s concern that it will not otherwise have an opportunity to examine the challenged statute. See Broadrick v. Oklahoma, supra, 413 U.S. at 612, 93 S.Ct. at 2915. The individual charged under the statute, has an obvious interest in demonstrating its invalidity. This assures the requisite adversity necessary for judicial decisionmaking.
Statutes alleged to violate the Free Speech or Free Exercise Clauses are likely to have a perceptible impact or focus upon individual conduct. Thus, even though all citizens may be said to have a generalized interest in free speech or free exercise values, that is insufficient to confer standing. There is normally an available class of likely plaintiffs better situated to challenge the offending statute. Similarly, statutes allegedly violative of the Establishment Clause may also be directed at the regulation of individual conduct. In Abington School District v. Schempp, 374 U.S. 203, 205, 83 S.Ct. 1560, 1562, 10 L.Ed.2d 844 (1963), for example, a state statute required the reading of Bible passages to public school students. There, students and their parents brought suit, challenging the statute under the Establishment Clause. The Court found that the children and their parents were directly affected by the statute and thus had standing to complain. 374 U.S. at 224 n. 9, 83 S.Ct. at 1572.
Unlike statutes allegedly violative of the Free Exercise and Free Speech Clauses, statutes alleged to violate the Establishment Clause may not have an individual *268impact sufficient to confer standing in the traditional sense. Rather, such statutes may have the more general effect or purpose of aiding religion. In such circumstances, there is not an available class of likely plaintiffs whose conduct has been or will be circumscribed by the existence of the offending statute and who will thus have standing to seek judicial review. In Flast v. Cohen, 392 U.S. 83, 88 S.Ct. 1942, 20 L.Ed.2d 947 (1968), however, the Supreme Court largely filled this gap by granting taxpayer standing to those challenging actions under the taxing and spending clause of the Constitution which are alleged to violate the Establishment Clause.
In the case before us, we are presented with a statute that does not arise under the taxing and spending power. Thus, I agree that there is not taxpayer standing. Furthermore, the statute at issue here is not directed at the regulation of individual conduct. Although it is possible to conceive of economic interests that might give rise to a plaintiff who meets traditional standing requirements, that will be relatively rare and is certainly not the case here.2 Americans United is likely to be the best available plaintiff. If they do not have standing, it is probable that the transfer of property at issue here, and other similar transfers (of which there are apparently a substantial number, maj. op. at 254) would be placed beyond judicial review. In respect to such actions, the Establishment Clause would be rendered virtually unenforceable.
It is apparent that Americans United and those four of its directors named as individual plaintiffs, possess the requisite adversity of interest necessary to insure legitimate and effective judicial decisionmaking. Americans United is a non-profit organization some 90,000 strong with a historic and documented commitment to vindication of Establishment Clause interests. As stated by its Articles of Incorporation, Americans United’s purpose is “to defend, maintain and promote religious liberty and the constitutional principle of the separation of church and state.” Organizational purpose is, by itself, normally an insufficient basis on which to rest standing. See Sierra Club v. Morton, 405 U.S. 727, 739, 92 S.Ct. 1361, 1368, 31 L.Ed.2d 636 (1972). Nevertheless, in the context of the case before us, and the need to provide a judicial forum for the vindication of Establishment Clause interests, I believe that it provides an additional indication that Americans United and the individual plaintiffs meet applicable standing requirements. Accordingly, I join Judge Adams in reversing the judgment of the district court.

. In Richardson the Supreme Court held that the plaintiff lacked standing to bring an action seeking to enforce the provisions of Article I, § 9, cl. 7 of the Constitution. The Court stated: “It is therefore open to serious question whether the Framers of the Constitution ever imagined that general directives to the Congress or the Executive would be subject to enforcement by an individual citizen.” 418 U.S. at 178 n. 11, 94 S.Ct. at 2947 n. 11. Furthermore, the Court noted that even if a judicial remedy were unavailable, the plaintiff might still obtain relief at the polls, through the operation of the electoral process. Id. at 179, 94 S.Ct. at 2947. Similarly, the Court observed in Schlesinger that “[t]he assumption that if respondents have no standing to sue, no one would have standing, is not a reason to find standing.” 418 U.S. at 227, 94 S.Ct. at 2935.


. Judge Adams observes that:
In the present appeal, for instance, it might well be argued that Americans United is not as “good” a plaintiff as would be a nonsectarian educational institution that had actually applied for the award of government property in question, but lost out to the Valley Forge Christian College. Yet the fact that such an organization might make a “better plaintiff’ cannot justify a denial of standing to [Americans United] .
Maj. op. at 263 n. 72. I agree. I would, however, further observe that the record contains no indication that there was any applicant other than the appellee competing for the transfer of the property. Nor do I believe that there ordinarily will be such a “better” plaintiff.